Citation Nr: 1612522	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO. 09-27 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial compensable disability rating for palmar hyperkeratosis of the hands.

2. Entitlement to an effective date earlier than June 5, 2006 for the grant of service connection for palmar hyperkeratosis of the hands.

3. Entitlement to an effective date earlier than June 5, 2006 for the grant of nonservice-connected pension benefits.

4. Entitlement to special monthly pension (SMP) by reason of being in need of regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, T.C., C.B, T.L., & R.B.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In December 2015, the Veteran testified before the undersigned during a videoconference hearing. A transcript of the hearing is included in the electronic claims file. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). 

Since issuance of the December 2011 supplemental statement of the case (SSOC), additional evidence has been associated with the record. However, in January 2012 the Veteran waived his right to have this evidence reviewed in the first instance by the RO. See VBMS Entry January 10, 2012.

In May 2015, the RO issued a statement of the case (SOC) on a claim for entitlement to service connection for hearing loss. The Veteran did not perfect an appeal of this claim. Thus, this issue not currently on appeal and will not be addressed by the Board.

With regard to the claim involving entitlement to SMP, in April 2008, the Veteran submitted a timely notice of disagreement (NOD) in response to a January 2008 rating decision that denied the claim. Veterans Benefits Management System (VBMS) Entries January 30, 2008, April 28, 2008. In March 2013, the Veteran's representative requested the RO to issue a SOC on the claim. VBMS Entry March 18, 2013. As the Agency of Jurisdiction (AOJ) did not issue a SOC on the claim, it must be remanded to the AOJ for this development. 38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of the Veteran's case must consider the existence of these electronic records.

The issues of entitlement to an initial compensable disability rating for palmar hyperkeratosis of the hands and entitlement to SMP are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Submissions received by VA on October 13, 1988 constitute an informal claim for service connection for a skin disorder of the hands, and, in the absence of any action by VA on the claim, it remained pending when the RO awarded service connection for palmar hyperkeratosis of the hands in an October 2007 rating decision.

2. An unappealed rating decision dated in February 1989 implicitly denied entitlement to nonservice connection pension benefits.
 
3. A claim for nonservice connected pension benefits was filed on June 5, 2006.

4. In an October 2007 rating decision, the RO granted nonservice connected pension benefits effective from June 5, 2006.
 
5. There is no communication of record prior to June 5, 2006, which remains unadjudicated that can be construed as a formal or informal claim for VA nonservice-connected pension benefits.


CONCLUSIONS OF LAW

1. The criteria for an effective date of October 13, 1988, but no earlier, for the grant of service connection for palmar hyperkeratosis of the hands have been met. 
38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155 , 3.400 (2015).

2. The RO's February 1989 rating decision is a final decision implicitly denying entitlement to nonservice connected pension benefits. 38 U.S.C.A. §§ 7104 , 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200 , 20.302, 20.1103 (2015); Cogburn v. Shinseki, 24 Vet. App. 205, 210 (2010) (quoting Adams v. Shinseki, 568 F.3d 956, 961(Fed. Cir. 2009)); Deshotel v. Nicholson, 457 F.3d 1258, 1261(Fed. Cir. 2006).
 
3. The criteria for entitlement to an effective date earlier than June 5, 2006, for the grant of nonservice-connected pension benefits have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

A letter dated in August 2006 notified the Veteran of all five elements of service connection, and of the criteria for nonservice-connected pension benefits, and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claims, satisfied the duty to notify. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The claims for earlier effective dates (EEDs) arise from the Veteran's disagreements with the effective date assigned following the award of the claim. Once a claim is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The duty to notify is thus satisfied. 

With regard to VA's duty to assist, determinations regarding effective dates of awards are essentially based on what was shown by the record at various points of time and application of governing law to those findings. Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding. VA has obtained the Veteran's service treatment records and post-service VA and private medical records and thus complied with its duty to assist. The Board has carefully reviewed the record, to include the Veteran's statements in support of his claim, and concludes that there has been no identification of further available evidence not already of record that would be relevant to the current claims decided herein. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed for the claim decided below. VA has satisfied its duties to notify and assist, and the Board may proceed with appellate review.

EED - Grant of Service Connection for Palmar Hyperkeratosis of the Hands

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). Additionally, in a claim for increase or to reopen, a report of examination or hospitalization may be accepted as an informal claim for benefits, but that is not the case here. 38 C.F.R. § 3.157(b).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA. 38 C.F.R. § 3.1(r). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) .

VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations. See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

VA amended its regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises. See 79 Fed. Reg. 57660 (Sept. 25, 2014). The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015. As the appeal was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.

On June 5, 2006 the Veteran submitted a claim for a bilateral hand condition, and in the October 2007 rating decision that is the subject of this appeal, the RO awarded service connection for palmar hyperkeratosis of the hands and assigned a noncompensable rating effective June 5, 2006. The Veteran contends that he is entitled to an effective date earlier than June 5, 2006, for the grant of service connection for palmar hyperkeratosis of the hands.

The record prior to June 5, 2006 contains a letter written by the Veteran on September 30, 1988 and received by VA on October 13, 1988. In the letter, the Veteran stated that while stationed in Germany in the winter of 1973, his hands began to bother him. He had difficulty using his hands, and was sent for treatment. He reported to the in-service physician that during training, a "pop" grenade (i.e., a practice hand grenade with a small explosive and nonlethal charge) had blown up in his hands and the pin burned his skin. He said that the physician essentially dismissed his complaints, and that he did not know what had been documented in his records. He discussed other injuries in the letter, including difficulty walking due to pain in the legs. On the last page he stated, "I'm advising [asking?] you to fill [file?] my claim without delay."

On October 13, 1988 the Veteran wrote another letter to VA, although the date of receipt by VA is unclear as the stamp is so faint. The Veteran stated that he had previously written "in support of my claim as a result to my condition." In the letter, the Veteran discussed the problems with his hands, and stated that while dermatology told him the problem only involved calluses, he felt that it was more. He stated that at times he could not open and close his hands, and that his fiancée said that felt like he was scratching her every time he touched her. He stated he felt embarrassed when the insides of his hands were visible to others, such as when shaking someone's hand, and also when people asked him what the stuff was on his hands. He stated he regularly had to carve into his hands with a razor blade to remove skin and that his prescribed medications did not work. 

The Board finds that the October 13, 1988 letters from the Veteran to VA must be construed as an informal claim for service connection for a skin disorder of the hands. 

A claimant's identification of the benefit sought does not require any technical precision. See Ingram, 21 Vet. App. At 256-57 (holding, "It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission."); see also Brokowski v. Shinseki, 23 Vet App. 79, 86 (2009) (finding, "a claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim."); 38 C.F.R. § 3.159(c)(3). 

In the letters, the Veteran described his current skin condition of the hands, and explained that his problems first arose while stationed in Germany in the winter of 1973. He asked VA to file his claim without delay. The Veteran expressed an intent to apply for benefits, identified the benefit sought, and put his request into writing. The Board finds that the October 13, 1988 letters constitute an informal, pending claim that remained unadjudicated until October 2007. 

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that where a veteran files more than one claim at a time and the rating decision acts on one claim but not another, the second claim is deemed denied, and the appeal period begins to run. In Ingram v. Nicholson, 21 Vet. App. 232 (2007), however, the Court held that a reasonably raised claim remains pending until there is a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated, or an explicit adjudication of a subsequent claim for the same disability. See also Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008) (affirming Ingram).

In determining whether the Veteran's claim had been previously adjudicated, the key question is whether sufficient notice was provided to the Veteran that would allow him to reasonably understand that he would not be awarded benefits for the disability asserted in his pending claim and thus decide for himself whether to accept the decision or seek redress elsewhere. Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010); see also Adams v. Shinseki, 568 F.3d 956, 965 (Fed. Cir. 2009) ("[T]he implicit denial rule is, at bottom, a notice provision."). The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.

"The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision." Adams at 961. The 'certain circumstances' are when a reasonable person would understand from a decision that his request for benefits not explicitly addressed in the decision nevertheless implicitly was adjudicated and denied by that decision. See Jones at 1373 (The key inquiry is "whether sufficient notice has been provided so that a veteran would know, or reasonably can be expected to understand, that he will not be awarded benefits for the disability asserted in his pending claim.")

Four factors must be considered when determining whether a claim was implicitly denied : (1) The relatedness of the claims; (2) whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied; (3) the timing of the claims; and (4) whether the claimant is represented. Cogburn v. Shinseki, 24 Vet. App. 205, 212-214 (2010).

In a February 1989 rating decision following the October 1988 claim, the RO denied service connection for muscle weakness, noting formal claims submitted in August and September 1988 via VA Forms 21-526 seeking compensation for myopathy/severe muscle weakness. In the decision, the RO discussed service treatment records addressing the right shoulder, legs, and back. Post-service medical evidence pertaining to the Veteran's legs and abdomen, and his alcohol and drug use, were discussed. The RO noted diagnoses of idiopathic myopathy, and muscular dystrophy manifested by moderate atrophy of the proximal muscles (muscles closest to the center of the body) of all four extremities, also the shoulders and pectoral muscles. In the accompanying notification letter, the Veteran was advised that the evidence did not establish service connection for muscle weakness because it was found to be too remote from service to be related to service, and that if, in fact, the Veteran had muscular dystrophy, that this was a constitutional and developmental abnormality for which compensation benefits were not allowed.

The first Cogburn refers to the relatedness of the claim explicitly denied and the claim potentially implicitly denied, such that the claimant would receive notice that both claims had been denied when only one was discussed. Id. When explaining the relatedness factor, the Court indicated that it is important to note whether the claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related. Id. 

Here, the Veteran's skin condition and his muscle condition are not closely related there exists no recognizable generalized set of symptoms common to both disorders. When discussing his skin, the Veteran complained of cracking, having to cut his calluses with a razor blade, and extremely rough hands. When discussing his muscle problems, he complained of trouble walking and pain in his legs. The first Cogburn factor weighs against a finding that the RO implicitly denied the Veteran's claim for a skin condition of the hands in the February 1989 rating decision.

The second Cogburn factor is "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied." Cogburn at 212. The Board cannot find that a reasonable person would have been put on notice that his October 1988 claim for a skin disorder of the hands was adjudicated by the February 1989 RO rating decision. The rating decision made no mention of the Veteran's hands, or of his skin. The notification letter discussed only muscle weakness and muscular dystrophy. The second Cogburn factor also weighs against a finding that the RO implicitly denied the Veteran's claim for a skin condition of the hands in the February 1989 rating decision.

The third factor is the timing of the claims. Cogburn at 216-217. When explaining this factor, the Court discussed whether claims were filed simultaneously or separately over the course of months or years. See id. The Court indicated that the timing factor supported implicit denial when the claims were filed simultaneously. Id., at 216. 

Here, the claims were not filed simultaneously. As noted, the Veteran submitted VA Forms 21-526 for myopathy and muscle weakness in August and September 1988. His skin problems were separately raised later, in the October 1988 letters. The third Cogburn factor also weighs against a finding that the RO implicitly denied the Veteran's claim for a skin condition of the hands in the February 1989 rating decision.

The fourth Cogburn factor is whether the claimant is represented. It appears that the Veteran was represented by Paralyzed Veterans of America (PVA) during the time of his October 1988 claim and the February 1989 adjudication. However, PVA had not filed anything of the Veteran's behalf at any point prior to the February 1989 rating decision. The Board finds that the fourth Cogburn factor weighs neither for nor against a finding that the RO implicitly denied the Veteran's claim for a skin condition of the hands in the February 1989 rating decision.

For all of these reasons, the Board concludes that the Veteran raised an informal claim for service connection for a skin disorder of the hands on October 13, 1988. The claim was not implicitly denied by the RO in February 1989, and remained pending until the October 2007 rating decision granting the claim.

However, the preponderance of the evidence is against the assignment of an effective date earlier than October 13, 1988. The Veteran separated from active duty in November 1974, and did not file a claim within one year from his separation. The Board can point to no communication prior to October 13, 1988 that could be interpreted as an informal claim for service connection for a skin disorder of the hands. As noted, the Veteran filed formal claims for service connection for myopathy and muscle problems in August and September 1988 and made no mention of skin problems. Prior to 1988, the record consisted of transactions and communications related to education benefits and financial matters.

The exact date on which entitlement arose need not be ascertained in order to conclude that October 13, 1988 is the earliest possible effective date here. The reason for this is that, to the extent that entitlement arose prior to October 13, 1988, the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2). Any evidence showing that the entitlement occurred after October 13, 1988 would similarly not entitle the Veteran to an effective date earlier than that already assigned. 

In sum, as the October 13, 1988 claim remained pending, an effective date of October 13, 1988 is warranted for the grant of service connection for palmar hyerkeratosis of the hands. The preponderance of the evidence is against the assignment of an effective date prior to October 13, 1988.

EED - Grant of Nonservice-Connected Pension Benefits

On June 5, 2006, VA received the Veteran's VA Form-21-526, Application for Compensation and/or Pension in which he sought entitlement to nonservice-connected person benefits. The claim was granted in the October 2007 RO decision on appeal, and the effective date for his pension benefits was established as June 5, 2006, the date the claim was received by the RO. The Veteran's representative argues that because the Veteran filed a claim for disability benefits through the Social Security Administration (SSA) prior to this, an earlier effective date is warranted. See VBMS Entry March 18, 2013. 

Where disability pension entitlement is established based on a claim received by VA on or after October 1, 1984, the pension award may not be effective prior to the date of receipt of the pension claim unless the Veteran specifically claims entitlement to retroactive benefits. The claim for retroactivity may be filed separately or included in the claim for disability pension, but it must be received by VA within one year from the date on which the Veteran became permanently and totally disabled. 38 C.F.R. § 3.151(b) (2015).

If within one year from the date on which the Veteran became permanently and totally disabled, he files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of his willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which he became permanently and totally disabled, whichever is to his advantage. While rating board judgment must be applied to the facts and circumstances of each case, extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented filing the claim. 38 C.F.R. § 3.400(b)(1)(ii)(B) (2015). 

A claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2015). 

At all times of record up to  August 31, 1988, there are no documents which may construed as either a formal or informal claim of entitlement to nonservice-connected pension benefits. As noted above, the record from this time consisted of transactions and communications related to education benefits and financial matters.

In an August 1988 VA Form 21-526 submitted for compensation for severe muscle weakness, the Veteran also filled out the section of the form pertaining to claims for total disability (boxes 29a through 32e). Following this, however, the Veteran filed another VA Form 21-526 in September 1988, for the same claim, characterized as myopathy. In the September form, the Veteran crossed through the pages pertaining to disability and wrote, "compensation claim only." In a box pertaining to the number of times the Veteran's spouse had been previously married, the Veteran stated he was unemployed. However, there is no further information and the Veteran did not indicate or suggest that he was unemployed due to any disability. 

In February 1989, the RO issued a rating decision adjudicating the claim for muscle weakness/myopathy. In the decision and accompanying notification letter, the RO determined Veteran that any claim for pension was deemed withdrawn as he corrected his claim on September 22, 1988 to specify that it was for compensation only.

It is unclear from the laws and regulations pertaining to withdrawal of issues from appeal, in effect during the February 1989 rating decision, whether the claim for pension was properly withdrawn. 38 C.F.R. § 19.125 (1980). Significantly, neither the Veteran nor his representative affirmatively stated at any point that the pension claim was being withdrawn. 38 C.F.R. § 19.125, effective January 1, 1980 until revision in 1992 and 2003, pertained only to withdrawing a Notice of Disagreement or Substantive appeal, but the regulation did specify that the Veteran or his/her representative must effectuate the withdrawal, not the AOJ.

However, even resolving doubt in favor of the Veteran and finding that the pension claim was not properly withdrawn, the Board views the February 1989 rating decision as an implicit denial of the pension claim. The rating decision clearly does not contain an explicit adjudication/denial of the issue on the merits.  

As discussed above, four factors must be considered when determining whether a claim was implicitly denied :(1) The relatedness of the claims; (2) whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied; (3) the timing of the claims; and (4) whether the claimant is represented. Cogburn v. Shinseki, 24 Vet. App. 205, 212-214 (2010).

The first Cogburn factor supports a view that there was no implicit denial of the pension claim in the February 1989 rating decision because the pension claim and the compensation claim for muscle weakness are not related. 

However, the second Cogburn factor weighs overwhelmingly in favor of a view that the RO implicitly denied the pension claim in the February 1989 rating decision. This factor considers "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied." Cogburn at 212. Here, because the RO specifically noted the August 1988 claim for pension, but found it had been superseded by the Veteran's subsequent September 1988 VA Form 21-526 in which he stated his claim was for compensation only, the Board finds a reasonable person would infer that the prior pension claim was denied.

The third Cogburn factor also weighs in favor of an implicit denial of the pension claim because the claims for compensation and pension were filed simultaneously in the August 1988 VA Form 21-526. Moreover, the Veteran signed his August 1988 VA Form 21-526 on August 31, 1988, and his September 1988 VA Form 21-526 on September 1, 1988.

The fourth Cogburn factor weighs neither for or against a finding that the RO implicitly denied the Veteran's pension claim because although the Veteran was represented by PVA, PVA had not filed any documents or made any statements on the Veteran's behalf. 

The weight of these factors supports a finding that the February 1989 rating decision implicitly denied the Veteran's claim for pension. The decision was not appealed and new and material evidence was not submitted within the one year appeal period. Therefore, that decision is final. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302 , 20.1103. 

 After the February 1989 rating decision, the earliest document that can be construed as either a formal or informal claim of entitlement to nonservice-connected pension benefits was the application received by the RO on June 5, 2006. Again, while in some cases a report of examination or hospitalization may be accepted as an informal claim for benefits. 38 C.F.R. § 3.157(b), this provision is not applicable because compensation had not been granted for any disability or denied as not being of a compensable degree, and a pension claim was not previously denied for the reason the disability was not permanently and totally disabling. 38 C.F.R. § 3.157(b). The claim was granted in the October 2007 RO decision on appeal, and the effective date for his pension benefits was established as June 5, 2006,

In the June 5, 2006 claim, the Veteran stated he had been disabled due to depression, episodic pancreatitis, and cervical and lumbar spine disorders since January 1973. He also submitted a decision of the SSA awarding disability benefits as of August 1, 2004. While the Veteran may have sought retroactive benefits, the claim for retroactivity was not received by VA within one year from the date on which the Veteran became permanently and totally disabled. 38 C.F.R. § 3.151(b) (2015). 

The Board has considered the Veteran's argument as submitted by his representative's concerning the SSA application, but the date of disability determined by the SSA was August 1, 2004, and a claim for retroactivity was not received by VA within one year of this date. The record does not otherwise show that within one year from the date on which the Veteran became permanently and totally disabled, he filed a claim for a retroactive award and established that a physical or mental disability, which was not the result of his willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled. There is also no evidence indicating that the Veteran was incapacitated by extensive hospitalization and unable to file a claim.

Therefore, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than June 5, 2006 for the grant of nonservice-connected pension benefits. The doctrine of reasonable doubt is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Entitlement to an effective date of October 13, 1998, but no earlier, is granted for service connection for palmar hyerkeratosis of the hands.

Entitlement to an effective date earlier than June 5, 2006 for the grant of nonservice-connected pension benefits is denied.


REMAND

Additional development of the claims remaining on appeal is required and the matter is REMANDED for the following action:

1. Issue the Veteran a SOC on the issue of entitlement to SMP by reason of being in need of regular aid and attendance or at the housebound rate. The Veteran must be advised that for the Board to have jurisdiction in this matter, he must file a timely substantive appeal responding to the SOC. Should the Veteran submit a timely substantive appeal, the matter must be returned to the Board for appellate review.

2. Advise the Veteran and his representative that he may submit any further evidence showing the severity of his palmar hyperkeratosis of the hands. Provide authorizations for the release of any further information noted by the Veteran and obtain any evidence cited in accordance with the duty to assist procedures. 

3. After all available records have been associated with the claims file/e-folder, the RO must arrange for the Veteran to undergo a VA examination to address the severity and complications of the service-connected palmar hyperkeratosis of the hands. In conjunction with the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner.
 
All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report. The examiner must provide a comprehensive assessment of the palmar hyperkeratosis of the hands. 

A.) In accordance with the code applied to the disability, Diagnostic Code 7819, the examiner must provide findings as to disfigurement, scars, and impairment of function to enable the RO to determine the appropriate rating.

i.) DISFIGUREMENT: whether there is visible or palpable tissue loss; whether there are characteristics of disfigurement ((1)scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) 


underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.))
ii.) SCARS: the number of scars; the measurement of each scar; whether the scars are linear or nonlinear; whether the scars are deep or superficial; whether the scars are unstable; whether the scars are painful; whether there are any other disabling effects of the scar

iii.) IMPAIRMENT OF FUNCTION: In this regard, the examiner's attention is drawn to the following:

* Most recent VA examination report of October 2011, showing no debilitating episodes. The Veteran could make a fist, and the tips of the fingers could touch the proximal crease of the palm without any gaps. The Veteran could touch the tips of the fingers with the tip of the thumb without any problems. The examiner determined there was no significant functional impact of the disability. The examiner did not review the claims file in preparing the report.

* December 2015 hearing transcript in which the Veteran's representative contended that the disability has worsened since the last VA examination. Hearing Transcript p. 3. Testimony of the Veteran and family members/care-takers that he experiences continuous painful cracking of the skin on his hands, he regularly uses a razor blade to remove calloused skin on the hands, and that his nails crack and break off. The 


Veteran testified that due to his hand disabilities, he cannot bathe himself at times, pick up objects, cook, or open his hand without the skin cracking and opening.

B.) The examiner must also opine on whether the service-connected palmar hyperkeratosis of the hands presents such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. See VBMS Entry March 18, 2013 requesting extraschedular consideration.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4. Refer the issue of entitlement to an initial compensable rating for palmar hyperkeratosis of the hands on an extraschedular basis to the Director, Compensation Service, for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b). 

5. After the above development has been conducted, determine if a claim for a total disability rating based on individual unemployability has been raised in connection with the pending claim for a higher rating 



for palmar hyperkeratosis of the hands pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). 

IF a claim for a TDIU is raised, conduct any development needed to adjudicate the claim. This development may include: (i.) asking the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history; (ii) affording a VA examination to determine whether the Veteran's service-connected disabilities, either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience, and (iii) adjudicating the claim for a TDIU. 

6. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence. The RO/AMC must also consider the claim of entitlement to an initial compensable rating for palmar hyperkeratosis of the hands on an extraschedular under 38 C.F.R. § 3.321(b).  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


